Exhibit 10.30
 
EMPLOYMENT AGREEMENT


This Employment Agreement (this "Agreement") is made and entered into as of
January 11, 2016 (the "Effective Date") by and between CytRx Corporation, a
Delaware corporation ("Employer"), and Olivia C. Ware, an individual and
resident of the State of California ("Employee").


WHEREAS, Employer desires to employ Employee, and Employee is willing to be
employed by Employer, on the terms set forth in this Agreement.


NOW, THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows.


1.            Employment. Effective as of the Effective Date, Employer shall
continue to employ Employee, and Employee shall continue to serve, as Employer's
Chief Commercial Officer on the terms set forth herein.


2.            Duties; Place of Employment. Employee shall perform in a
professional and business-like manner, and to the best of her ability, the
duties described on Schedule 1 to this Agreement and such other duties in line
with her technical training and experience as are assigned to her from time to
time by Employer's Chairman of the Board and Chief Executive Officer. Employee
understands and agrees that her duties, title and authority may be changed from
time to time in the discretion of Employer's Chief Executive Officer. Employer
understands and agrees that Employee shall be entitled to render her services
hereunder from her home, except  (a)  for travel when and as required in the
performance of Employee's duties hereunder, and  (b) as directed by the
Employee's Supervisor to be present in the Employer's principal executive
office, such that it presents no undue hardship on the Employee.


3.            Time and Efforts. Employee shall devote all of her business time,
efforts, attention and energies to Employer's business and to discharge her
duties hereunder. Notwithstanding the foregoing, Employee may serve on the board
of directors of one company other than Employer so long as such service shall
not materially interfere with the performance of her duties hereunder, and in no
event shall Employee serve on the board of directors of a company that is
directly competitive with Employer.


4.            Term. The term (the "Term") of Employee's employment hereunder
shall commence on the Effective Date and shall expire on December 31, 2016,
unless sooner terminated in accordance with Section 6. The Employee's employment
with the Company will be "at will," meaning that the Employee's employment may
be terminated by the Company or the Employee at any time. Neither Employer nor
Employee shall have any obligation to extend or renew this Agreement. In the
event that Employer does not offer to extend or renew the Agreement, Employer
shall continue to pay Employee her salary as provided for in Section 5.1 during
the period commencing on the final date of the Term and ending on (a) June 30,
2017 or (b) the date of Employee's re-employment with another employer,
whichever is earlier; provided that, as a condition to Employer's obligations
under this sentence, Employee shall have executed and delivered to Employer a
General Release in the form attached hereto as Exhibit A. Employee shall notify
Employer immediately in the event Employee accepts such employment with another
employer.


5.            Compensation. As the total consideration for Employee's services
rendered hereunder, Employer shall pay or provide Employee the following
compensation and benefits:


5.1.            Salary. Employee shall be entitled to receive an annual salary
of Four Hundred Thousand dollars ($400,000), payable in accordance with
Employer's normal payroll policies and procedures.


5.2. Discretionary Annual Bonus. Employee also may be eligible for a bonus from
time to time for her services during the Term. Employee shall be entitled to
receive a minimum annual bonus of One Hundred Fifty Thousand dollars ($150,000),
which is equivalent to thirty-seven and one-half percent (37.5%) of her gross
annual salary as provided in Section 5.1. At the Employer's sole discretion,
Employee may be awarded an annual bonus in a greater amount, up to a maximum of
Three Hundred Thousand dollars ($300,000), which is equivalent to seventy-five
percent (75%) of her gross annual salary as provided in Section 5.1. Employee's
eligibility to receive a bonus, the determination to award Employee such bonus
and any determination to award Employee a bonus amount greater than the minimum
annual bonus amount shall be in Employer's sole discretion.


5.3.            Expense Reimbursement. Employer shall reimburse Employee for
reasonable and necessary business expenses incurred by Employee in connection
with the performance of Employee's duties in accordance with Employer's usual
practices and policies in effect from time to time; provided, however, that
Employee shall be permitted to fly first class on all plane trips that are
scheduled for more than two hours in duration. When Employee travels to
Employer's corporate offices, Employer shall pay for (i) round-trip airfare and
airport parking or other ground transportation to and from the airports, or,
(ii) if driving, the cost of gas, tolls and meals, but shall not pay for any
other food or other incidentals except as specifically set forth herein.  (c)
During the Term, Employer shall provide Employee with (i) hotel, parking and
meal accommodations while Employee is working at Employer's corporate offices in
reasonable proximity to Employer's corporate offices as chosen by Employee


5.4.            Vacation. Employee shall continue to accrue vacation days
without loss of compensation in accordance with Employer's usual policies
applicable to all employees at a rate of four weeks' vacation time for each
12-month period during the Term.


5.5.            Tax Gross-Up. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to the Employee (i)
constitute "parachute payments" within the meaning of Section 280G of the Code,
and (ii) would be subject to the excise tax imposed by Section 4999 of the Code
(the "Excise Tax"), then the Employee's benefits under this Agreement shall be
either: (x) delivered in full, or (y) delivered as to such lesser extent which
would result in no portion of such benefits being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Employee on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. Unless Employer and the Employee otherwise agree in
writing, any determination required under this Section 1 shall be made in
writing by Employer's independent public accountants (the "Accountants"), whose
determination shall be conclusive and binding upon the Employee and Employer for
all purposes. For purposes of making the calculations required by this Section
1, the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. Employer and
the Employee shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section 5.5. Employer shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 5.5.


5.6.            Employee Benefits. Employee shall be eligible to participate in
any medical insurance and other employee benefits made available by Employer to
all of its employees under its group plans and employment policies in effect
during the Term.  Schedule 2 hereto sets forth a summary of such plans and
policies as currently in effect. Employee acknowledges and agrees that, any such
plans or policies now or hereafter in effect may be modified or terminated by
Employer at any time in its discretion.


5.7. Payroll Taxes. Employer shall have the right to deduct from the
compensation and benefits due to Employee hereunder any and all sums required
for social security and withholding taxes and for any other federal, state, or
local tax or charge which may be in effect or hereafter enacted or required as a
charge on the compensation or benefits of Employee.
 

--------------------------------------------------------------------------------

    6.   Termination. This Agreement may be terminated as set forth in this
Section 6.


6.1.            Termination by Employer for Cause. Employer may terminate
Employee's employment hereunder for "Cause" upon notice to Employee. "Cause" for
this purpose shall mean any of the following:


(a) Employee's breach of any material term of this Agreement; provided that the
first occasion of any particular breach shall not constitute such Cause unless
Employee shall have previously received written notice from Employer stating the
nature of such breach and affording Employee at least ten days to correct such
breach;


(b) Employee's conviction of, or plea of guilty or nolo contendere to, any
misdemeanor, felony or other crime of moral turpitude;


(c) Employee's act of fraud or dishonesty injurious to Employer or its
reputation;


(d) Employee's continual failure or refusal to perform her material duties as
required under this Agreement after written notice from Employer stating the
nature of such failure or refusal and affording Employee at least ten days to
correct the same;


(e) Employee's act or omission that, in the reasonable determination of
Employer's Board of Directors (or a Committee of the Board), indicates alcohol
or drug abuse by Employee; or


(f) Employee's act or personal conduct that, in the judgment of Employer's Board
of Directors (or a Committee of the Board), gives rise to a material risk of
liability of Employee or Employer under federal or applicable state law for
discrimination, or sexual or other forms of harassment, or other similar
liabilities to subordinate employees.


Upon termination of Employee's employment by Employer for Cause, all
compensation and benefits to Employee hereunder shall cease and Employee shall
be entitled only to payment, not later than three days after the date of
termination, of any accrued but unpaid salary and unused vacation as provided in
Sections 5.1 and 5.5 as of the date of such termination and any unpaid bonus
that may have been awarded Employee as provided in Section 5.2 prior to such
date.


6.2.            Termination by Employer without Cause. Employer may also
terminate Employee's employment without Cause upon ten days' notice to Employee.
Upon termination of Employee's employment by Employer without Cause, all
compensation and benefits to Employee hereunder shall cease and Employee shall
be entitled to (1) any accrued but unpaid salary and unused vacation as of the
date of such termination as required by California law, which shall be due and
payable upon the effective date of such termination, (2) any unpaid bonus that
may have been awarded to Employee under Section 5.2 prior to such date, which
shall be due and payable in accordance with Employer's normal payroll practices
or as otherwise required by California law, (3) payment of any Tax Gross-Up
payment as provided in Section 5.5, (4) an amount, which shall be due and
payable within ten days following the effective date of such termination, equal
to six months' salary as provided in Section 5.1., provided, that if such
termination occurs following a Change of Control (as hereinafter defined), then
the amount described in this clause (4) shall be equal to 12 months' salary as
provided in Section 5.1, and (5) continued participation, at Employer's cost and
expense, of Employee and her dependents for a period of six months following
such termination (12 months if such termination occurs following a Change of
Control) in any Employer-sponsored group benefit plans in which Employee was
participating as of the date of termination. Employee's right to the
compensation and benefits provided for in clauses (3) through (5) of this
Section 6.2 shall be conditioned upon Employee having executed and delivered to
Employer a General Release of All Claims in the form attached hereto as
Exhibit A.  For purposes of this Section 6.2, a "Change of Control" shall have
the meaning ascribed to the term "Corporate Transaction" in Employer's 2008
Stock Incentive Plan, as such Plan may be amended from time to time.
6.3.            Death or Disability. Employee's employment will terminate
automatically in the event of Employee's death or upon notice from Employer in
event of her permanent disability. Employee's "permanent disability" shall have
the meaning ascribed to such term in any policy of disability insurance
maintained by Employer (or by Employee, as the case may be) with respect to
Employee or, if no such policy is then in effect, shall mean Employee's
inability to fully perform her duties hereunder for any period of at least 75
consecutive days or for a total of 90 days, whether or not consecutive. Upon
termination of Employee's employment as aforesaid, all compensation and benefits
to Employee hereunder shall cease and Employer shall pay to the Employee's heirs
or personal representatives, not later than ten days after the date of
termination, any accrued but unpaid salary and unused vacation as of the date of
such termination as required by California law.


7.            Confidentiality. While this Agreement is in effect and for a
period of five years thereafter, Employee shall hold and keep secret and
confidential all "trade secrets" (within the meaning of applicable law) and
other confidential or proprietary information of Employer and shall use such
information only in the course of performing Employee's duties hereunder;
provided, however, that with respect to trade secrets, Employee shall hold and
keep secret and confidential such trade secrets for so long as they remain trade
secrets under applicable law. Employee shall maintain in trust all such trade
secrets or other confidential or proprietary information, as Employer's
property, including, but not limited to, all documents concerning Employer's
business, including Employee's work papers, telephone directories, customer
information and notes, and any and all copies thereof in Employee's possession
or under Employee's control. Upon the expiration or earlier termination of
Employee's employment with Employer, or upon request by Employer, Employee shall
deliver to Employer all such documents belonging to Employer, including any and
all copies in Employee's possession or under Employee's control.



--------------------------------------------------------------------------------

8.            Equitable Remedies; Injunctive Relief. Employee hereby
acknowledges and agrees that monetary damages are inadequate to fully compensate
Employer for the damages that would result from a breach or threatened breach of
Section 7 of this Agreement and, accordingly, that Employer shall be entitled to
equitable remedies, including, without limitation, specific performance,
temporary restraining orders, and preliminary injunctions and permanent
injunctions, to enforce such Section without the necessity of proving actual
damages in connection therewith. This provision shall not, however, diminish
Employer's right to claim and recover damages or enforce any other of its legal
or equitable rights or defenses.


9.            Indemnification; Insurance. Employer and Employee acknowledge
that, as the Chief Commercial Officer of Employer, Employee shall be a corporate
officer of Employer and, as such, Employee shall be entitled to indemnification
to the full extent provided by Employer to its officers, directors and agents
under the Employer's Certificate of Incorporation and Bylaws as in effect as of
the date of this Agreement. Employer shall maintain Employee as an additional
insured under its current policy of directors and officers liability insurance
and shall use commercially reasonable efforts to continue to insure Employee
thereunder, or under any replacement policies in effect from time to time,
during the Term.


10.            Severable Provisions. The provisions of this Agreement are
severable and if any one or more provisions is determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions, and any
partially unenforceable provisions to the extent enforceable, shall nevertheless
be binding and enforceable.


11.            Successors and Assigns. This Agreement shall inure to the benefit
of and shall be binding upon Employer, its successors and assigns and Employee
and his heirs and representatives; provided, that this Agreement may be assigned
by Employer to a successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of Employer.


12.            Entire Agreement. This Agreement contains the entire agreement of
the parties relating to the subject matter hereof, and the parties hereto have
made no agreements, representations or warranties relating to the subject matter
of this Agreement that are not set forth otherwise herein. This Agreement
supersedes any and all prior or contemporaneous agreements, written or oral,
between Employee and Employer relating to the subject matter hereof. Any such
prior or contemporaneous agreements are hereby terminated and of no further
effect, and Employee, by the execution hereof, agrees that any compensation
provided for under any such agreements is specifically superseded and replaced
by the provisions of this Agreement.


13.            Amendment. No modification of this Agreement shall be valid
unless made in writing and signed by the parties hereto and unless such writing
is made by an executive officer of Employer (other than Employee). The parties
hereto agree that in no event shall an oral modification of this Agreement be
enforceable or valid.


14.            Governing Law. This Agreement is and shall be governed and
construed in accordance with the laws of the State of California without giving
effect to California's choice-of-law rules.


15.            Notice. All notices and other communications under this Agreement
shall be in writing and mailed, telecopied (in case of notice to Employer only)
or delivered by hand or by a nationally recognized courier service guaranteeing
overnight delivery to a party at the following address (or to such other address
as such party may have specified by notice given to the other party pursuant to
this provision):


If to Employer:


CytRx Corporation
11726 San Vicente Boulevard, Suite 650
Los Angeles, California 90049
Facsimile:                  (310) 826-5648
Attention:                  Chairman and Chief Executive Officer


If to Employee:


Olivia C. Ware
[Address intentionally omitted]



--------------------------------------------------------------------------------

16.             Survival. Sections 7 through 15, and 17 through 20 shall survive
the expiration or termination of this Agreement.


17.            Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same agreement. A counterpart executed and
transmitted by facsimile shall have the same force and effect as an originally
executed counterpart.


18.            Attorney's Fees. In any action or proceeding to construe or
enforce any provision of this Agreement the prevailing party shall be entitled
to recover its or her reasonable attorneys' fees and other costs of suit (up to
a maximum of $15,000) in addition to any other recoveries.


19.            No Interpretation of Ambiguities Against Drafting Party. This
Agreement has been negotiated at arm's length between persons knowledgeable in
the matters dealt with herein. In addition, each party has been represented by
experienced and knowledgeable legal counsel. Accordingly, the parties agree that
any rule of law, including, but not limited to, California Civil Code Section
1654 or any other statutes, legal decisions, or common law principles of similar
effect, that would require interpretation of any ambiguities in this Agreement
against the party that has drafted it, is of no application and is hereby
expressly waived. The provisions of this Agreement shall be interpreted in a
reasonable manner to effect the intentions of the parties hereto.


                          20.     Section 409A of the Code. This Agreement is
intended to comply with the applicable requirements of Section 409A of the Code
and the regulations promulgated thereunder ("Section 409A"), and shall be
administered in accordance with Section 409A to the extent Section 409A of the
Code applies to the Agreement. Notwithstanding anything in the Agreement to the
contrary, distributions pursuant to the Agreement that are subject to Section
409A may only be made in a manner, and upon an event, permitted by Section 409A.


The provisions of this Agreement shall be construed and interpreted to avoid the
imposition of any additional tax, penalty or interest under Section 409A while
preserving, to the extent possible, the intended benefits hereunder payable to
Employee. Employer and Employee agree that any payment made pursuant to this
Agreement due to Employee's "separation from service" as defined in Section 409A
shall be delayed in accordance with Section 409A(a)(2)(B)(i) of the Code (six
month delay) if and to the extent required to avoid the imposition of any tax,
penalty or interest under Section 409A. Any additional cost to Employee by
reason of such postponement period, including, for example, Employee's payment
of the cost of health benefits during the postponement period, shall be
reimbursed by the Company to Employee after such period has ended. If Employee
dies during the postponement period prior to the payment of benefits, the
amounts withheld on account of Section 409A shall be paid to Employee's
beneficiary, or if none, to the personal representative of Employee's estate
within 30 days after the date of Employee's death.




[Signature Page Follows]

--------------------------------------------------------------------------------



                        IN WITNESS WHEREOF, this Agreement is executed as of the
day and year first above written.
 
"EMPLOYER"
   
"EMPLOYEE"
  CYTRX CORPORATION                  
/s/ STEVEN A. KRIEGSMAN
   
/s/ OLIVIA C. WARE
 
Steven A. Kriegsman
   
Olivia C. Ware
 
Chairman and Chief Executive Officer
   
 
 